DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-5, 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hermel et al. (US 2007/0243899 A1, hereinafter “Hermel”)
 in view of Graham et al. (US 2006/0145884 A1, hereinafter “Graham”) and Yeo et al. (US 2016/0315706 A1, hereinafter “Yeo”).
 	Regarding claims 1, 3, 5, and 16-18, Hermel teaches a system for monitoring passive components of a passive public safety distributed antenna system (fig.1), comprising: a bi-directional amplifier (e.g., EBDA 221 fig. 2A. Figs. 4A-5 ), a public safety monitor (Host unit 110 of Fig. 1) coupled to and in communication with the bi-directional amplifier (Figs.2A-7A), and at least one smart node (e.g., Remote Unit 105-1 of Fig. 1) coupled to and in communication with the public safety monitor (Figs.2A-7A, ¶ [0030]), wherein the at least one smart node includes a processor configured to monitor signal characteristic information of at least one passive component (e.g., Antenna 107-1 of fig. 1) of the system and transmit the signal characteristic information of the at least one passive component to the public safety monitor (¶ [0034], the power of the multi-band RF signal provided to each of communications links 106-1 to 106-N is monitored by voltage standing wave ratio (VSWR) monitors 250. ¶ [0052], remote unit 105-1 includes VSWR modules 450 and 460.  VSWR modules 450 monitor the power level of the multi-band RF signal output from remote unit 105-1 to each of antennas 107-1 to 107-A. VSWR modules 450 thus enable remote processor 405 to dynamically monitor the forward path power level of RF signals transmitted by each of antennas 107-1 to 107-A. VSWR module 460 monitors the power level of the multi-band RF signal output from remote unit 105-1 to host unit 110, enabling remote processor 405 to dynamically monitor the reverse path power level to host unit 110), and the public safety monitor determines system performance information based on a signal at the bidirectional amplifier and the transmitted signal characteristic information of the at least one passive component from the at least one smart node (¶ [0053], host unit 110 and remote units 105-1 to 105-N communicate system status and configuration information with each other using messages. Remote unit 105-1 communicates one or more status messages to host unit 110 such as, but not limited to, RF signal power levels, the operating configuration of EBDA modules (for example, current attenuation levels provided by the EBDA modules), and system heath status messages.  In one embodiment, remote unit 105-1 communicates one or more alarm messages to host unit 110 when an anomaly or other monitored event is discovered. ¶ [0054]-¶ [0059], ¶ [0065], ¶ [0066] and ¶ [0074]).
	Hermel does not explicitly teach the public safety monitor generates system performance information based on a signal at the bidirectional amplifier and the transmitted signal characteristic information of the at least one passive component from the at least one smart node.
	Graham teaches the public safety monitor generates system performance information based on characteristic information of the at least one passive component from the at least one smart node (Fig. 1, ¶ [0018] The distributed antenna system 16 includes a central monitoring unit 18 for detecting faults and receiving information signals on the distributed antenna system 16 and generating alarms, reports or other outputs) and transmits the generated system performance information via a modem to a user of the system (¶ [0018], The central monitoring unit 18 may generate alarm signals for display on an in-building monitoring station or computer. The alarm signals may also be transmitted through modem connection, Ethernet connection, or other network connection to an external system. ¶ [0016], ¶ [0017], ¶ [0019], ¶ [0035]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to generate, at the public safety monitor, system performance information based on a signal at the bidirectional amplifier and the transmitted signal characteristic information of the at least one passive component from the at least one smart node and to transmit the generated system performance information via a modem to a user of the system in the system of Hermel to further enhance system reliability.
	Hermel in view of Graham does not explicitly teach wherein the at least one smart node is operable to relay signal information monitored by a second smart node in communication with the at least one smart node to the public safety monitor.
	Yeo teaches wherein the at least one smart node is operable to relay signal information monitored by a second smart node in communication with the at least one smart node to the headend/external device/monitor (figs. 1, 4-6, ¶ [0117], The main-side remote control unit 36m may transmit, to the remote optical transceiving unit 31m, a status information signal, etc., transmitted from the sub-remote device 30s. ¶ [0119], the main-side remote control unit 36m may transmit, to the external device, all of the generated status information signal, delay response signal, etc. and the status information signal, etc., transmitted from the sub-side remote control unit 36s, ¶ [0138], ¶ [0056], ¶ [0045]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the method/system of Yeo in the system of Hermel in view of Graham to improve flexibility and scalability corresponding to a change in environment and to efficiently extend coverage ( ¶ [0008] and ¶ [0009] of Yeo).
 	Regarding claim 2, Hermel in view of Graham and Yeo teaches the system of claim 1, wherein the at least one smart node is coupled to and in communication with one or more additional smart nodes (Hermel: fig. 1. Graham: Fig. 1).
 	Regarding claim 4, Hermel in view of Graham and Yeo teaches the system of claim 1, wherein the at least one smart node is coupled to the public safety monitor via a coaxial cable (Hermel: ¶ [0030], Host unit 110 is coupled to the one or more remote units 105-1 to 105-N via communications links 106-1 to 106-N. In one embodiment, communications links 106-1 to 106-N include one or more of, but not limited to, coaxial cables, twisted pair wires, optical cables, or a combination thereof. Graham: Fig. 1, ¶ [0017]).
 	Regarding claims 21 and 22, Hermel teaches a system for monitoring passive components (e.g., Antenna 107-1 of fig. 1, ¶ [0030]), comprising: a bi-directional amplifier (e.g., EBDA 221 fig. 2A. Figs. 4A-5), a public safety monitor coupled (Host unit 110 of Fig. 1) to and in communication with the bi-directional amplifier (Figs.2A-7A), and at least one smart node (e.g., Remote Unit 105-1 of Fig. 1) coupled to and in communication with the public safety monitor, wherein the at least one smart node monitors signal characteristic information of at least one passive component of the system (¶ [0034], the power of the multi-band RF signal provided to each of communications links 106-1 to 106-N is monitored by voltage standing wave ratio (VSWR) monitors 250. ¶ [0052], remote unit 105-1 includes VSWR modules 450 and 460. ¶ [0053], host unit 110 and remote units 105-1 to 105-N communicate system status and configuration information with each other using messages. Remote unit 105-1 communicates one or more status messages to host unit 110 such as, but not limited to, RF signal power levels, the operating configuration of EBDA modules (for example, current attenuation levels provided by the EBDA modules), and system heath status messages), and the public safety monitor determines system performance information based on a signal at the bidirectional amplifier and the transmitted signal characteristic information of the at least one passive component from the at least one smart node (¶ [0053], host unit 110 and remote units 105-1 to 105-N communicate system status and configuration information with each other using messages. Remote unit 105-1 communicates one or more status messages to host unit 110 such as, but not limited to, RF signal power levels, the operating configuration of EBDA modules (for example, current attenuation levels provided by the EBDA modules), and system heath status messages.  In one embodiment, remote unit 105-1 communicates one or more alarm messages to host unit 110 when an anomaly or other monitored event is discovered. ¶ [0054]-¶ [0059], ¶ [0065], ¶ [0066] and ¶ [0074]).
	Hermel does not explicitly teach the public safety monitor generates system performance information based on a signal at the bi-directional amplifier and the monitored signal characteristic information of the at least one passive component transmitted from the at least one smart node, wherein the system performance information is an alert.
	Graham teaches the public safety monitor generates system performance information/alert based on characteristic information of the at least one passive component from the at least one smart node (Fig. 1, ¶ [0018] The distributed antenna system 16 includes a central monitoring unit 18 for detecting faults and receiving information signals on the distributed antenna system 16 and generating alarms, reports or other outputs) and transmits the generated system performance information via a modem to a user of the system (¶ [0018], The central monitoring unit 18 may generate alarm signals for display on an in-building monitoring station or computer. The alarm signals may also be transmitted through modem connection, Ethernet connection, or other network connection to an external system. ¶ [0016], ¶ [0017], ¶ [0019], ¶ [0035]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to generate, at the public safety monitor, system performance information/alert based on a signal at the bidirectional amplifier and the transmitted signal characteristic information of the at least one passive component from the at least one smart node and to transmit the generated system performance information via a modem to a user of the system in the system of Hermel to further enhance system reliability.
Hermel in view of Graham does not explicitly teach wherein the at least one smart node is operable to relay signal information monitored by a second smart node in communication with the at least one smart node to the public safety monitor.
	Yeo teaches wherein the at least one smart node is operable to relay signal information monitored by a second smart node in communication with the at least one smart node to the headend/external device/monitor (figs. 1, 4-6, ¶ [0117], The main-side remote control unit 36m may transmit, to the remote optical transceiving unit 31m, a status information signal, etc., transmitted from the sub-remote device 30s. ¶ [0119], the main-side remote control unit 36m may transmit, to the external device, all of the generated status information signal, delay response signal, etc. and the status information signal, etc., transmitted from the sub-side remote control unit 36s, ¶ [0138], ¶ [0056], ¶ [0045]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the method/system of Yeo in the system of Hermel in view of Graham to improve flexibility and scalability corresponding to a change in environment and to efficiently extend coverage ( ¶ [0008] and ¶ [0009] of Yeo).
 	Regarding claim 23, Hermel in view of Graham and Yeo teaches the system of claim 22.
Hermel does not explicitly teach wherein the public safety monitor transmits the alert to a mobile terminal of a user of the system via a network connection.
However, Graham teaches the public safety monitor transmits the alert to a terminal of a user of the system via a network connection (¶ [0018], The central monitoring unit 18 may generate alarm signals for display on an in-building monitoring station or computer. The alarm signals may also be transmitted through modem connection, Ethernet connection, or other network connection to an external system).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed the public safety monitor to transmit the alert to a mobile terminal of a user of the system via a network connection in the system of Hermel in view of Graham and Yeo to further enhance system reliability.
7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hermel in view of Graham and Yeo as applied to claim 1 above, and further in view of Smith et al. (US 2019/0349426 A1, hereinafter “Smith”).
 	Regarding claim 6, Hermel in view of Graham and Yeo teaches the system of claim 1.
Hermel in view of Graham does not explicitly teach wherein the processor is an Internet of Things microprocessor.
However, it is well known in the art that emergence of internet of things (IoT) networks has served as a catalyst for profound change in the evolution of the internet, as evidenced by ¶ [0004] of Smith.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement an IoT microprocessor in the system of Hermel in view of Graham and Yeo to further improve industrial applicability (¶ [0004] of Smith).
 	Regarding claim 7, Hermel in view of Graham and Yeo teaches the system of claim 1.
Hermel in view of Graham does not explicitly teach wherein the smart node further includes a battery and the battery powers the smart node.
 	However, it is well known in the art that the smart node includes a battery and the battery powers the smart node, as evidenced by ¶ [0364] of Smith.
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include a battery that powers the smart node in the system of Hermel in view of Graham and Yeo to further enhance system reliability.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hermel in view of Graham and Yeo as applied to claim 1 above, and further in view of  Petrovic et al. (US 2017/0244326 A1, hereinafter “Petrovic”).
 	Regarding claim 8, Hermel in view of Graham and Yeo teaches the system of claim 1.
Hermel in view of Graham does not explicitly teach wherein the smart node further includes a bias tee and the bias tee powers the smart node.
Petrovic teaches a smart node further includes a bias tee and the bias tee powers the smart node (¶ [0047], Bias-tee 632 may facilitate communication of data between the modem 634 and the communication link 640, while also extracting the power signal from the communication link 640 to power the modem 634 and RF communication unit 636 of the ODU 630).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include a bias tee to power the smart node in the system of Hermel in view of Graham and Yeo to use design methodologies well known in the art.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hermel in view of Graham and Yeo as applied to claim 1 above, and further in view of Voto et al. (US 2016/0371213 A1, hereinafter “Voto”).
	Regarding claim 9, Hermel in view of Graham and Yeo teaches the system of claim 1.
Hermel in view of Graham does not explicitly teach wherein the smart node further includes a USB bridge and the USB bridge powers the smart node.
However, it is well known in the art to utilize a USB bridge to power smart nodes, as evidenced by fig. 4, 9, ¶ [0019] and ¶ [0046] of Voto.
Thus, it would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to utilize a USB bridge in the smart node to power the smart node in the system of Hermel in view of Graham and Yeo to further improve industrial applicability.
10.	Claims 10-13, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hermel in view of Graham and Yeo as applied to claim 1 above, and further in view of Rodrigues Mansano et al. (US  2020/0119585 A1, hereinafter “Rodrigues”).
 	Regarding claims 10-12, 19 and 20, Hermel in view of Graham and Yeo teaches the system of claim 1.
Hermel in view of Graham does not explicitly teach wherein the smart node further includes a radio frequency power harvesting component and the radio frequency power harvesting component powers the processor by converting radio frequency energy to direct current.
 	Rodrigues teaches a smart node includes a radio frequency power harvesting component having an energy storage device, the radio frequency power harvesting component converting radio frequency energy to direct current and storing the direct current in the energy storage to power the processor; wherein the energy storage device is one of a battery and a capacitor (¶ [0048], ¶ [0082], The energy harvester is arranged to convert incident radio frequency, RF, energy associated with an RF signal to direct current energy. ¶ [0095] and ¶ [0096], The oscillator output signal is provided to the AC-DC conversion unit 25, which AC-DC conversion unit 25 is arranged to convert that signal to a DC voltage, which DC voltage is stored in the storage output capacitor 23).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include a radio frequency power harvesting component to converting radio frequency energy to direct current and to store the direct current in the energy storage to power the processor in the smart node of Hermel in view of Graham and Yeo to provide flexible and renewable energy resources.
Regarding claim 13, Hermel in view of Graham, Yeo and Rodrigues teaches the system of claim 11, wherein the smart node further includes a battery and the energy storage device is a capacitor such that capacitor powers the smart node (Rodrigues: ¶ [0048], and ¶ [0096]).
 Hermel in view of Graham does not explicitly teach when the capacitor is discharged the battery powers the smart node.
However, it is well known in the art that a battery powers a device when the capacitor is discharged.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to power the smart node using the battery when the capacitor is discharged in the system of Hermel in view of Graham, Yeo and Rodrigues to use design methodologies well known in the art.
	Regarding claim 24, Hermel in view of Graham and Yeo, teaches the system of claim 21, wherein the at least one smart node includes a microcontroller (figs. 1-5).
Hermel in view of Graham does not explicitly teach the at least one smart node includes a radio frequency to direct current converter, the radio frequency to direct current converter converting radio frequency energy of a signal received via a coaxial cable to direct current to power the microcontroller.
Rodrigues teaches the at least one smart node includes a radio frequency to direct current converter, the radio frequency to direct current converter converting radio frequency energy of a received signal to direct current to power the microcontroller (¶ [0048], ¶ [0082], The energy harvester is arranged to convert incident radio frequency, RF, energy associated with an RF signal to direct current energy. ¶ [0095] and ¶ [0096], The oscillator output signal is provided to the AC-DC conversion unit 25, which AC-DC conversion unit 25 is arranged to convert that signal to a DC voltage, which DC voltage is stored in the storage output capacitor 23)..
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include, in the at least one smart node, a radio frequency to direct current converter for converting radio frequency energy of a signal received via a coaxial cable to direct current to power the microcontroller in the system of Hermel in view of Graham and Yeo to provide flexible and renewable energy resources.
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hermel in view of Graham and Yeo as applied to claim 1 above, and further in view of Harwood (US 2007/0045040 A1).
Regarding claim 14, Hermel in view of Graham and Yeo teaches the system of claim 1.
Hermel in view of Graham does not explicitly teach wherein the at least one smart node is housed in aluminum housing or constructed with a conversion coating.
Harwood teaches wherein the at least one smart node is housed in aluminum housing or constructed with a conversion coating (¶ [0034], Alternatively, the housing 36 may be formed from stamped weather-proof sheet metal, such as aluminum or stainless steel, or sheet metal that is coated with a material to make it weather-proof ).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use aluminum housing or constructed with a conversion coating for the at least one smart node in the system of Hermel in view of Graham and Yeo to make it weather-proof (¶ [0034] of Harwood).
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hermel in view of Graham and Yeo as applied to claim 1 above, and further in view of Gracyk et al. (US 2017/0214117 A1, hereinafter “Gracyk”).
 	Regarding claim 15, Hermel in view of Graham and Yeo teaches the system of claim 1.
Hermel in view of Graham does not explicitly teach wherein the smart node operates within the 100 MHz to 1 GHz frequency range.
	However, device operating within 100 MHz to 1 GHz frequency range is well-known in the art, as evidenced by ¶ [0085] of Gracyk.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize a smart node operating within the 100MHz to 1 GHz in the system of Hermel in view of Graham and Yeo. The motivation for doing this is a matter of design choice.
Response to Arguments
13.	Applicant’s arguments filed on June 1, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477